Title: Memorial of Charleston Merchants to the Senate, 2 November 1797
From: Charleston Merchants
To: United States Senate


                    Charleston, 2 Nov. 1797. They represent that by the laws of South Carolina and by practice of long standing, the wharves onto which imported goods are unladen in the city of Charleston are privately owned and the proprietors of the wharves have collected fees for the weighing of merchandise. The present collector of the port refuses to recognize the wharfholders’ agents as weighers. He insists, according to his construction of the 4 Aug. 1790 act for regulating the collection of duties, that customs officers weigh all landed goods. The proprietors of the wharves refuse to allow custom house officials to weigh merchandise on their wharves, and the collector requires that importers convey goods to locations away from the wharves for weighing. The memorialists represent that they are “burthened with the performance of duties and loaded with Expences not contemplated by any Law of the United States,” suffer injury to their merchandise by exposure to the weather, and believe the present arrangement provides opportunities for fraud. Many of them became proprietors of stores and warehouses near the wharves in order to superintend the unloading, weighing, and storage of their goods and to avoid the expense and risk of transporting goods. They pray that the previous practice of weighing be sanctioned by law, or hope that they may obtain some other legislative relief.
                